Citation Nr: 0521797	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for dysthymic disorder.

4.  Entitlement to service connection for a right knee 
injury.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was previously before the Board, when it was 
remanded for additional development.  Nonetheless, the issue 
of entitlement to service connection for a deviated nasal 
septum is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

An April 2004 statement from the veteran includes an informal 
claim for a total disability rating based on individual 
unemployability.  This is REFERRED to the RO for proper 
disposition.


FINDINGS OF FACT

1.  Peptic ulcer disease initially manifested many years 
after service, and the medical evidence of record does not 
establish any etiological relationship between the veteran's 
current peptic ulcer disease and his military service.

2.  Arteriosclerotic heart disease initially manifested many 
years after service, and the medical evidence of record does 
not establish any etiological relationship between the 
veteran's current arteriosclerotic heart disease and his 
military service.

3.  Dysthymic disorder initially manifested many years after 
service, and the medical evidence of record does not 
establish any etiological relationship between the veteran's 
current dysthymic disorder and his military service.

4.  A right knee disorder initially manifested many years 
after service, and the medical evidence of record does not 
establish any etiological relationship between the veteran's 
current right knee disorder and his military service.

5.  The veteran does not have sleep apnea.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).  

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated during service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).  

3.  Dysthymic disorder was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  A right knee disorder was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

5.  Sleep apnea was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  

The veteran was notified of the evidence and information 
necessary to substantiate his claims in the rating decisions 
dated in May 1999 and July 2001; the statement of the case 
dated in July 2001; the supplemental statements of the case 
dated in April 2002 and November 2004; and the letters dated 
in February 2001, March 2004 and August 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  The aforementioned 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal.


A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, after the notice was provided by 
the AOJ, the issues on appeal were re-adjudicated and a 
supplemental statements of the case was provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding available medical records, which have not been 
requested by the RO.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

Factual Background.  The veteran's service medical records 
reveal that he complained of heartburn in October 1943.  
These records also reflect that the veteran was seen for 
treatment of a bruised right knee in August 1943 and 
complaints of chest pain in October 1943.  Upon physical 
examination, several lacerations were noted.  Otherwise, the 
veteran's service medical records, to include his September 
1945 separation examination, are negative for complaints or 
diagnoses of peptic ulcer disease, heart disease, dysthymic 
disorder, a right knee injury, or sleep apnea.

Regarding peptic ulcer disease, a May 1998 statement from K. 
B. Tellefsen reflects that the veteran was hospitalized at 
Florida Hospital due to ulcer complications.  Dr. Tellefsen 
reported that the veteran was treated over a prolonged period 
of time for ulcer symptoms, which dated back to active 
military service.  On a subsequent statement, dated in 
December 2001, Dr. Tellefsen indicated that it had been 
brought to his attention that the veteran had been a patient 
since 1946, when another doctor had treated him for stomach 
or duodenal ulcers, which he thought were related to 
stressful military duties.

A July 1986 upper gastrointestinal series showed minimal 
scarring of the duodenal bulb, consistent with a prior 
history of peptic ulcer disease.  Otherwise, the series was 
normal with no active ulcer crater.

Outpatient treatment records from V. J. Mahoney, M.D., dated 
from September 1990 to September 1998, reflect treatment for 
a history of peptic ulcer disease and hiatal hernia.

At the time of a March 1999 VA examination, the veteran 
reported a history of peptic ulcer disease and hiatal hernia, 
with gastroesophageal reflux disease.  The veteran stated 
that, while in service, he had had problems with 
constipation, for which he was given a laxative that caused 
severe abdominal pain, diarrhea and intestinal gas.  The 
veteran was then prescribed Paregoric, which was also 
followed by severe abdominal pain.  The veteran also 
indicated that after service, he had frequent stomach 
problems, which continued until he developed a bleeding ulcer 
in 1958 or 1959.  Following examination, the VA examiner 
diagnosed the veteran with peptic ulcer disease and hiatal 
hernia with gastroesophageal reflux disease.  The examiner 
commented that hiatal hernia is an anatomical abnormality.  
The examiner also indicated that peptic ulcer disease can be 
worsened by anxiety, and that, "Although [the veteran] does 
state that while on active duty he did have stomach problems, 
[] as I went through his C-file I did not see any problems 
with his stomach . . ."

With respect to arteriosclerotic heart disease, outpatient 
treatment records from Dr. Maloney reflect that the veteran 
was seen for this disorder, with palpitations, in September 
1990, following a hospitalization for angina.  It was noted 
that cardiac catheterization revealed arteriosclerotic heart 
disease, but fairly minor, distal portion of an artery.  The 
veteran was advised to take aspirin once a day, and was 
treated with Nitroglycerin, Lanoxin and Calan.

At a March 1999 VA examination, the veteran was diagnosed 
with arteriosclerotic heart disease.  It was noted that one 
of the veteran's siblings and one of his parents had heart 
disease.

With respect to dysthymia, a June 1998 statement from V. J. 
Maloney, M.D. states that the veteran had been under his care 
for over 10 years for various medical problems, including 
chronic anxiety and depression.  However, a review of Dr. 
Maloney's treatment records are negative for complaints, 
treatment or relevant diagnosis.

At the time of a February 1999 VA examination, the veteran 
presented with symptoms of anxiety, occasional nightmares 
related to experiences in World War II, exaggerated startle 
response, and anhedonia.  Upon examination, the veteran's 
mood was anxious.  He displayed moderate psychomotor 
agitation and restlessness during the evaluation.  The 
examiner concluded that the veteran's symptoms were 
consistent with a diagnosis of dysthymic disorder.

Subsequent May, June and September 2004 VA examinations 
reflect a diagnosis of anxiety disorder.  In September 2004, 
the examiner reviewed the claims folder, and opined that 
there was not enough evidence to support the notion that the 
veteran's anxiety began in service.  At that time, the 
veteran denied any psychiatric history during World War II or 
subsequent to it.

Regarding the veteran's right knee claim, at the time of a 
March 2000 VA examination, the veteran reported that he was 
having no problems with his right knee, but rather, with his 
left knee, which had been hit by a car.

A January 2001 VA outpatient treatment record reflects 
complaints of right knee pain, with an assessment of 
suspected meniscal pathology, possible partial tear.  

A December 2001 statement from Dr. Tellefsen indicates that 
on more than one occasion during the 1960s, he injected the 
veteran's knee with cortisone for an old injury.  However, he 
did not specify which knee he treated.

At the time of a May 2004 VA examination, the examiner 
reviewed the veteran's claims folder.  Upon physical 
examination, the veteran's range of motion was from 5 to 140 
degrees.  There was no instability, anterior posterior 
drawer, medial or lateral joint line tenderness, significant 
crepitus or knee effusion.  The examiner opined that he did 
not believe that the injury the veteran sustained to his knee 
during service would result in the current, continued mild 
aching discomfort he was experiencing.

There is no evidence of treatment or diagnosis of sleep 
apnea.

Legal Criteria and Analysis.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, such as peptic ulcer and 
arteriosclerosis, when the disability in question is 
manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Presumptive service connection is not warranted in this case 
because there is no objective evidence showing these 
disabilities were manifested within the first post-service 
year.  Although one private physician's statement purports to 
find the veteran had been treated for ulcers since 1945 or 
1946, that statement is not persuasive for the reasons 
discussed below.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The veteran contends that his peptic ulcer disease, 
arteriosclerotic heart disease, dysthymic disorder, right 
knee disorder, and sleep apnea are related to his military 
service.  However, the Board concludes that service 
connection is not warranted for these disorders.  The Board 
notes that the first diagnosis of record of either a heart 
disease or dysthymia was decades after service.  The Board 
finds that the lack of evidence of treatment for these 
disorders for this long period following service weighs 
against the veteran's claims.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  Further, a September 2004 VA examiner found that 
there was not enough evidence to establish that the veteran's 
anxiety was related to service.  

With respect to peptic ulcer disease, although the veteran 
was treated in service for heartburn, a diagnosis of peptic 
ulcer was not made.  The veteran was first treated for this 
disorder in 1963, when he was hospitalized at Florida 
Hospital due to ulcer complications over 18 years after 
service.  Although Dr. Tellefsen indicated that another 
(deceased) physician believed that the veteran's ulcers were 
related to service, no rationale was provided for this 
statement.  The Board finds that this statement is outweighed 
by that of the March 1999 VA examiner, who reviewed the 
claims file and concluded that there was no evidence of 
stomach problems in service.  Moreover, Dr. Tellefsen's 
statement that the veteran had been treated by another 
physician in the practice for ulcers since 1945 or 1946 is 
not persuasive since there are no medical records upon which 
to base this statement (reportedly all destroyed), and he 
could not have personal knowledge of the alleged treatment 
since he did not join the practice until 1963.

With respect to arteriosclerotic heart disease, the veteran 
also claims that this was caused by his service-connected 
residuals of cold injury.  He submitted a Health Letter dated 
in December 1996, arguing it supported his position.  That 
letter, however, said nothing about arteriosclerotic heart 
disease, and there is no suggestion in the medical evidence 
that this condition is a result of prior cold exposure.

With respect to dysthymic disorder, the Board does not find 
persuasive the statement by Dr. Maloney that the veteran's 
long history of anxiety and depression probably started when 
he was in service.  First, although Dr. Maloney listed 
anxiety and depression as one of the conditions for which he 
had treated the veteran over the prior 10 years, his 
treatment records show no complaints concerning anxiety or 
depression and no diagnosis of a psychiatric disorder.  
Second, considering this complete lack of relevant treatment, 
it is impossible to see how Dr. Maloney could state the 
condition probably started in the 1940s, especially when he 
has no medical records or personal knowledge upon which to 
base that statement.

Regarding the veteran's right knee disorder, although there 
is evidence of treatment for a bruised right knee in service, 
no relevant symptoms or diagnosis were noted on the 
separation examination.  The first post-service evidence of 
treatment for the right knee is over 50 years after service, 
and a May 2004 VA examiner concluded that he did not feel 
that the in-service injury would result in the veteran's 
current condition.

Regarding the veteran's sleep apnea claim, there is no 
evidence whatsoever of a diagnosis of this condition, and 
thus, service connection must be denied.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding that under 
38 U.S.C.A. §§ 1110 and 1131, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  The Board notes 
the VA outpatient treatment records do show complaints of 
insomnia and "poor sleep," but sleep apnea has not been 
diagnosed.

The veteran has presented his own statements concerning the 
cause of his disorders.  However, the evidence of record does 
not show that he is a medical professional, with the training 
and expertise to provide a competent opinion regarding the 
etiology of his disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  It must also be noted that the veteran asserts in 
some statements that he is a combat veteran, although he also 
denies exposure to combat during VA examinations.  
Regardless, 38 U.S.C.A. § 1154(b) can be used only to provide 
a factual basis upon which a determination could be made that 
a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  In this case, for the reasons discussed above, 
such competent medical nexus evidence is lacking.

In summary, the Board finds that there is no evidence 
recorded shortly after service tending to show that symptoms 
of the veteran's current claimed disorders were present in 
service, and there is no medical evidence reflecting 
pertinent complaints or findings until many years thereafter.  
Furthermore, medical evidence on file disassociates the 
currently diagnosed disorders from the veteran's period of 
active duty.  Direct service connection requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peptic ulcer disease is denied.

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for dysthymic disorder is denied.

ORDER (Continued)

Service connection for a right knee injury is denied.

Service connection for sleep apnea is denied.


REMAND

In the Board's October 2003 remand, the RO was instructed to 
ask the veteran to submit a statement indicating when he 
received trauma to the nose that resulted in a deviated 
septum.  Specifically, the veteran was to be asked to set 
forth when and where the trauma occurred, to describe the 
nature of the trauma, and to indicate what treatment he 
received for the trauma.  The Board also instructed the RO to 
obtain a VA medical opinion regarding the etiology of the 
veteran's deviated nasal septum if the veteran responded to 
this request.

The Board notes that in April 2004, the veteran submitted 
details of his injury which he contends caused his deviated 
nasal septum.  A VA opinion was not requested, however.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain a medical 
opinion regarding the etiology of the 
veteran's deviated nasal septum.  The 
claims folder must be made available 
to the examiner for review prior to 
the examination.  Based on review of 
the claims folder, the examiner 
should be requested to express an 
opinion as to the date of onset and 
etiology of the veteran's deviated 
septum.  The examiner should be asked 
to state whether it is as likely as 
not that the deviated nasal septum 
had its onset due to trauma during 
the veteran's active service.  If the 
examiner concludes that the condition 
existed prior to the veteran's 
entrance into active service, then an 
opinion should be expressed as to 
whether the condition underwent an 
increase in severity beyond its 
natural progression during the period 
of service.

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  

2.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


